Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 11,020,670 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
gaming system with at least one input device 
system configured to facilitate providing an individualized experience that varies for users of an online game
wherein participation of the users in the online game is facilitated by executing actions in an instance of the online game in response to receiving user input from the users through client computing platforms
wherein presentation of the online game is facilitated by transmission of information related to the instance of the online game to the client computing platforms
wherein the users are associated with the client computing platforms
wherein the users include a first user and a second user, the system comprising: one or more physical processors configured by machine-readable instructions to determine a first user metric that quantifies one or more aspects of the first user's participation within the online game
wherein the first user metric progress of the first user within the online game
a power level of the first user within the online game, a skill level of the first user within the online game
a level of virtual technology advancement of the first user within the online game
a success of the first user within the online game; effectuate presentation to the users of offers to purchase resources
the offers including a first offer presented to the first user to purchase a first set of one or more items for a first price
wherein the first price is determined based on the first user metric
determine a second user metric that quantifies one or more aspects of the second user's participation within the online game
effectuate presentation of a second offer for the second user to purchase the first set of one or more items for a second price
wherein the second price is determined based on the second user metric
wherein, responsive to the first user metric being different than the second user metric, the first price is different than the second price for the same first set of one or more items
perform a transaction to exchange the second price for the first set of the one or more items, wherein the second price is furnished by the second user, and wherein the first set of the one or more items is added to a second inventory associated with the second user
wherein the second user metric is related to at least one of progress of the second user within the online game, a power level of the second user within the online game, a skill level of the second user within the online game, a level of virtual technology advancement of the second user within the online game, and a success of the second user within the online game
wherein the first user metric quantifies a same aspect as the second user metric
wherein responsive to the first user metric being higher than the second user metric, the first price is lower than the second price for the same first set of one or more items
wherein the one or more physical processors are further configured to
determine a third user metric that quantifies a second aspect of the second user's participation within the online game
wherein the second aspect is different from the one or more aspects of the second user's participation
effectuate presentation of a third offer to the second user to purchase the first set of the one or more items for a third price, wherein the third price for the third offer is based on the third user metric
wherein the third price is different from the second price


Allowable Subject Matter
Claims 1-18 would be allowable if appropriate action is taken to overcome the rejection under the nonstatutory double-patenting rejection set forth in this office action.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715